DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to the apparatus, classified in 134/102.1.
II. Claims 6-10, drawn to the method, classified in 134/21.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process which does not include removing condensed water, including bound powder residues.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Christian Ottesen on 9/16/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear what applicant means by “a processing device for powder”.  Is the processing device fabricating powder, cleaning the powder, contacting the powder?  Further clarification is needed. The supersaturation lacks positive antecedent basis.  Claim 8 is indefinite because it is unclear what is being cleaned. Claim 10 is indefinite because it is unclear how the ultrasonic humidifier supports the binding of powder residues.  Furthermore, “the binding” lacks positive antecedent basis. Furthermore, “condensed water” should be amended to “the condensed water”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US2015/0158057A1) in view of Geissler et al. (US2011/0030736A1).
Gall et al. teach a method of decontaminating a processing system(1) having a processing device 41, 42, 18 for handling pharmaceutical powders (paragraph 8), a closed housing 2 defining an inner production space; the processing device being arranged in the inner production space by the housing enclosed by the housing; the method comprising introducing water vapor (paragraph 45) into the inner production space wherein any powder residues present are bound and water condenses in the space and removing the water and powder residues bound therein.  Paragraph 45 teaches that during a decontamination process, a powder binding agent, such as water vapor, or a mist of water droplets are delivered via a pressurized sprayer 12.  Spraying a binding agent binds the powder residues such that the housing can be opened without risk and the bound powder can be wiped off.  
Re claim 6, Gall et al. teach the invention substantially as claimed with the exception of a steam generator configured to introduce water vapor.  Geissler et al. teach a process of cleaning articles comprising subjecting the surface of the article to a treatment with water vapor under conditions such that at least a portion of the water vapor condenses on the surface of the article (abstract). Paragraph 21 teaches that the skilled artisan is aware of a number of methods of introducing water vapor into a chamber. Paragraph 18 teaches that the water vapor step produces a liquid film of condensed water vapor on the parts. Paragraph 21 teaches that water is introduced into the chamber in the form of water vapor or steam. Paragraph 34 teaches that steam is produced in the steam generator 15 and fed into the chamber condensing on the articles in the form of a think water film to remove polar contaminants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Gall et al. to include a steam generator, as taught by Geissler et al. for purposes of performing the same function of producing water vapor which condenses on the surface of parts, such that contaminants can be removed. The limitations of air supersaturated with the water vapor forming condensation are a result of the introduction of water vapor, and therefore the skilled artisan would reasonably expect the limitations to be met by the prior art since both prior arts teach the step of introducing water vapor.  Furthermore, Geissler et al. teach condensation.  
Re claim 7, refer to paragraph 47 of Gall et al.  Re claim 8, refer to elements 14, 15 of Fig. 3 of Gall et al.  Re claim 9, refer to paragraph 22 of Geissler et al. which teach that suitable means for introducing water includes a sprayer.  Re claim 10, Gall et al. in view of Geissler et al. fail to teach an ultrasonic humidifier.  In view of the indefiniteness, the limitations are met since Geissler et al. teach that the cleaning process can be aided by mechanical forces which include ultrasonics (paragraph 35). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rafson et al. teach the removal of volatile contaminants form granular materials. Mehta et al. teach a process for vessel decontamination. Kunze-Concewitz teaches a method of cleaning surfaces with water and steam.  Rau et al. teach processing powders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc